DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-6 and 11-12 in the reply filed on 01/05/2021 is acknowledged.
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/05/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 2, the language of “residual austenite, martensite, and ferrite or bainite” renders the claim indefinite as it is unclear if the microstructure is intended to contain a.) residual austenite, martensite, and ferrite OR residual austenite, martensite, and bainite OR b). residual austenite, martensite, and ferrite OR bainite. For the purpose of this examination, the microstructure will be interpreted to include either of the aforementioned listings a.) or b.). 
Claim 11 is rejected by virtue of its dependency on claim 2. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, and 11-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Matsuda, et al. (US 2011/0146852, hereinafter referred to as "Matsuda").
Regarding claims 1-4, 6, and 11-12, Matsuda teaches a cold-rolled steel sheet having high strength and good workability [0017, 0113] comprising (Table 1 – Steel J, [0020-0028, 0032,0034]): 
Element
Instant claims
Matsuda Steel J
Relationship 
Matsuda Ranges
C
0.25-40%
0.263%
Falls within 
0.17-0.73%
Si
1.50-2.50%
1.50%
Falls within 
≤3.0%
Mn
2.0-3.0%
2.29%
Falls within 
0.5-3.0%
Al
0.03-0.06%
0.039%
Falls within 
≤3.0%
P
≤0.02%
0.011%
Falls within 
≤0.1%
S
≤0.01%
0.0010%
Falls within 
≤0.07%
N
≤0.01%
0.0036%
Falls within 
≤0.010%
Cr
0.1-1.0%
0.9%
Falls within 
0.05-5.0%
Fe and impurities 
balance
balance
-
balance


Feature
Instant claims
Matsuda Steel J
Relationship 
Matsuda ranges
Mn+Cr+Mo
≤3.8%
3.18%
Falls within
0.5-8.5%
C+Si/30+Mn/20+2P+4S
≤0.56
0.45%
Falls within
0.28-1.46%


(Table 3 – Steel J sample no. 20, [0029]):
Feature
Instant claims 
Matsuda Steel J
Relationship 
Matsuda ranges
TS 
1500 MPa or more
1762
Falls within 
980 MPa or more
Elongation
12% or more
13%
Falls within 
11-25%
Residual Austenite
5-20%
8%
Falls within 
5-50%
Martensite 
70-90%
72%
Falls within 
10-90%


Steel J of Matsuda also contains a bainite content (Table 3 – Steel J sample no. 20)
Matsuda is silent on a ratio of the C content of residual austenite to that of martensite as claimed. However, Matsuda is concerned with a C content in residual austenite between 0.70-2.00% for providing a TRIP effect and control of martensitic transformation [0061], similar to applicant’s residual austenite C contents in the instant specification (Table 3) and control of a C content ratio for achieving sufficient TRIP effect and martensitic transformation (Pg. 4).  Matsuda teaches the steel being processed by slab heating at 1200ºC, finish rolling at 870ºC, winding at 650ºC, pickling, cold rolling at a reduction of 65%, and heat treatment [0113]. The heat treatment including steps of annealing at 900ºC for 200 s, cooling to 250ºC at 20ºC/s, then reheating to 370ºC for 90 s (Table 2 – Steel J). The steel processing steps in Matsuda are substantially similar to applicant’s steps of slab heating, final rolling, coiling, pickling, cold rolling and continuous annealing in the instant specification (Pg. 8-9). In considering that the steel of Matsuda shares a composition and microstructure with the claimed steel, as well as similar process steps, residual austenite C content, and TRIP effect property, the steel of Matsuda would be expected to possess or render obvious a ratio of the C content of residual austenite to that of martensite as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda, et al. (US 2011/0146852, hereinafter referred to as "Matsuda") as applied to claim 1 above.
Regarding claim 5, Matsuda teaches additional elements of Nb, V, and Ti [0082-0085]:
Element
Instant claims
Matsuda Ranges
Relationship 
Nb
0.01-0.1%
0.01-0.1%
Same
V
0.01-0.2%
0.005-1.0%
Encompassing
Ti
0.01-0.05%
0.01-0.1%
Encompassing


Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). Furthermore, Matsuda teaches additions of Nb, V, and Ti within the disclosed amounts as being effective for improving the strength of the steel [0084-0085], such that it would have been obvious to one of ordinary skill in the art to add amounts of Nb, V, and Ti shared between the disclosed and claimed ranges in order to obtain the desirable effect of improving steel strength. 

Claims 1, 3, 4-6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Girina, et al. (WO 2016/001707 A1, hereinafter referred to as "Girina"). US 2017/0137910 is being relied upon for the citations of Girina. 
Regarding claims 1, 3, 4, 6, and 12, Girina teaches a cold rolled steel sheet containing ([0046-0052], Table 1 – steel S80):
Element
Instant claims 
Girina S80
Relationship 
Girina Ranges
C
0.25-40%
0.36%
Falls within 
0.34-0.40%
Si
1.50-2.50%
1.95%
Falls within 
1.50-2.40%
Mn
2.0-3.0%
1.99%
Close 
1.5-2.30%
Al
0.03-0.06%
0.045%
Falls within 
0.01-0.08%
P
≤0.02%
<0.02%
Falls within 
<0.02%
S
≤0.01%
<0.005%
Falls within 
<0.005%
N
≤0.01%
<0.010%
Falls within 
<0.010%
Cr
0.1-1.0%
0.41%
Falls within 
0-0.7%
Fe and impurities 
balance
balance
-
balance


Regarding the Mn content in the steel S80 of Girina being close to the claimed range, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). As the amounts are so close, one skilled in the art would have expected the same properties to result. Furthermore, Girina teaches a Mn range of 1.5-2.30, overlapping with and rendering obvious the claimed range. See MPEP 2144.05(I). 
Feature
Instant claims
Girina S80
Relationship 
Girina ranges
Mn+Cr+Mo
≤3.8%
2.488%
Falls within
1.5-3.4%
C+Si/30+Mn/20+2P+4S
≤0.56
0.52~0.58%
Overlapping
>0.46 and <0.66%


(Table III – S80 example no. 27, [0060, 0072]):
Feature
Instant claims 
Girina S80
Relationship 
Girina ranges
TS 
1500 MPa or more
1543
Falls within 
>1520 MPa
Elongation
12% or more
20.3%
Falls within 
>20%


Feature
Instant claims 
Girina Ranges
Relationship 
Residual Austenite
5-20%
12-15%
Falls within 
Martensite 
70-90%
≥60%
Encompassing 


Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I).



Regarding claim 5, Girina discloses additional microalloy elements [0053]:
Element
Instant claims
Girina Ranges
Relationship 
Nb
0.01-0.1%
0-0.05%
Overlapping 

0.01-0.05%
0-0.1%
Encompassing


Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I).
Girina is silent on a ratio of the C content of residual austenite to that of martensite as claimed. However, Girina teaches the steel being fabricated by steps including hot rolling, pickling, cold rolling, and continuous annealing [0046-0047, 0058]. The continuous annealing including steps of annealing at 870-930ºC for 40-150s, cooling to 150-250ºC at a rate greater than 35ºC/s, reheating to 350-450ºC for 15-250s at a rate of at least 30ºC/s, and cooling to room temperature [0059-0063], particularly for steel sample S80 an annealing temperature of 900ºC, a cooling stop temperature of 220ºC, and reheating to 400ºC for 30s were used (Table III – S80 example no. 27). The steel fabrication steps in Girina are substantially similar to the instant method steps of hot rolling, pickling, cold rolling, and continuous annealing (instant claim 7). In considering that the steel of Girina shares a similar composition, microstructure, fabrication steps, and properties with the claimed steel, the steel of Girina would be expected to possess or render obvious a ratio of the C content of residual austenite to that of martensite as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2011/0198002, CN100410409C, JP2009287102A teach steels with similar compositions, microstructural phases, and properties. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff can be reached on (571) 272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736